DETAILED ACTION
This action is in response to claims(s) filed on 4/14/2021
Claims 1-7, 15, and 24-25 have been examined and are pending with this action.
Claims 8-14, 16-23 have been cancelled.
Claims 24-25 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 15 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucco et al. (US 2006/0212599).

Regarding claim 1, Lucco discloses a domain name resolution method, comprising: 
receiving, by an electronic device, a first input of a user, wherein the first input is used to trigger the electronic device to provide a service for the user by accessing a resource on a server deployed on the Internet (see Lucco; [0006]; referring to FIG. 1, suppose that a Web browser 104 operating on a client computer 101 allows a user to enter an arbitrary URL, such as http://foo.microsoft.com/foo/bar/bing.htm. The first component ("http:") is a scheme identifier that specifies which Internet protocol is to be used to communicate with the machine holding the document or providing the service); 
obtaining, by the electronic device, a key value and an identifier in response to the first input (see Lucco; [0058]; http://foo.com/a/b/c.); 
sending, by the electronic device, the key value to a global router service (GRS) server identified by the identifier (see Lucco; [0058]; the client sends the message to name resolution proxy 420, including the virtual name that must be resolved); 
receiving, by the electronic device, a target Internet protocol (IP) address from the GRS server (see Lucco; [0060-0062]; name router 460 forwards the message to the name router at 1.2.3.6, and sends the client acceleration information that foo.com/a, /b, and /c should be resolved to 1.2.3.6 back to element 460 (step 407), which returns this information to the client at step 405 via virtual name resolution proxy 420.); and 
accessing, by the electronic device, a resource on a server identified by the target IP address, to provide the service for the user (see Lucco; [0051]; Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C).

Regarding claim 3, Lucco discloses the method of claim 1, further comprising: 
receiving, by the electronic device from the GRS server, a uniform resource locator (URL) corresponding to the key value, wherein the URL comprises a domain name of the server that stores the resource (see Lucco; [0060-0062]; the client machine 430 receives the foo.com/a, foo.com/b/ and foo.com/c from the virtual name resolution proxy); and 
accessing, by the electronic device, a resource on a server identified by the target IP address, to provide the service for the user comprises: sending, by the electronic device, a hypertext transfer protocol (HTTP)/hypertext transfer protocol secure (HTTPS) request to the server identified by the target IP address, wherein the HTTP/HTTPS request comprises a URL obtained after the domain name in the URL is replaced with the target IP address; and receiving, by the electronic device, an HTTP/HTTPS response from the server identified by the target IP address, wherein the HTTP/HTTPS response comprises the resource (see Lucco; [0051, 0053, 0060-0062]; Client 201 sends the message destined for endpoint 203 having name C to name router 202, which uses mapping entry 205 to forward the message to the physical address for endpoint C.  Furthermore, accessing the resource is accomplish via HTTP where the client makes an HTTP request and receives an HTTP response with the for the DNS resolution).

Regarding claim(s) 15 and 25, do(es) not teach or further define over the limitation in claim(s) 1 and 3 respectively.  Therefore claim(s) 15 and 25 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 and 3 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lucco et al. (US 2006/0212599) in view of Treuhaft et al. (US 2010/0274970).

Regarding claim 2, Lucco discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the receiving the target IP address from the GRS server comprises: 
receiving, by the electronic device, at least two IP addresses from the GRS server; and 
determining, by the electronic device, the target IP address from the at least two IP addresses.
	Bhakta in the field of the same endeavor discloses techniques for retrieving multiple IP addresses for a domain name from an enhanced domain name system (DNS) server that manages multiple IP addresses and includes one default address per domain name. In particular, Bhakta teaches the following:
receiving, by the electronic device, at least two IP addresses from the GRS server (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses); and 
determining, by the electronic device, the target IP address from the at least two IP addresses (see Bhakta; [0054]; if response packet 465 includes multiple IP addresses, then the user selects one of the IP addresses at predefined process 655 and data is requested from the selected IP address, such as a web page from a web server referenced by the selected IP address (see FIG. 7 and corresponding text for processing details)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Bhakta in order to incorporate techniques for retrieving multiple IP addresses for a domain name from an enhanced domain name system (DNS) server that manages multiple IP addresses and includes one default address per domain name.  One would have been motivated because using multiple IP address for domain names improves user experiences (see Bhakta; [0005-0007]) 

Regarding claim 4, Lucco-Bhakta discloses a domain name resolution method, comprising: 
receiving, by a global router service (GRS) server, a key value from an electronic device (see Lucco; [0006]; referring to FIG. 1, suppose that a Web browser 104 operating on a client computer 101 allows a user to enter an arbitrary URL, such as http://foo.microsoft.com/foo/bar/bing.htm. The first component ("http:") is a scheme identifier that specifies which Internet protocol is to be used to communicate with the machine holding the document or providing the service); 
obtaining, by the GRS server, a uniform resource locator (URL) corresponding to the key value, wherein the URL comprises a domain name of a server that stores a resource (see Lucco; [0058]; http://foo.com/a/b/c.); 
obtaining, by the GRS server, at least two Internet protocol (IP) addresses based on the domain name in the URL (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses); and 
sending, by the GRS server, the at least two IP addresses to the electronic device (see Bhakta; [0054]; multiple IP address 465 is sent to the electron device).

Regarding claim 5, Lucco-Bhakta discloses the method of claim 4, wherein the obtaining at least two IP addresses based on the domain name in the URL comprises: performing, by the GRS server, domain name resolution on the domain name in the URL to obtain the at least two IP addresses (see Bhakta; [0047]; at step 410, after indicating that multiple IP addresses are desired, the client enters a domain name into a software application, such as the browser, and sends the requested domain name to the server that is performing domain name resolution (e.g., a default DNS server, etc.) for the client).

Regarding claim 6, Lucco-Bhakta discloses the method of claim 4, wherein the obtaining at least two IP addresses based on the domain name in the URL comprises: 
sending, by the GRS server, the domain name in the URL to a domain name system (DNS) server; and receiving, by the GRS server, the at least two IP addresses from the DNS server (see Bhakta; [0047]; if multiple IP addresses are being requested for the domain name, then decision 430 branches to "yes" branch 455 whereupon, at predefined process 460, all known IP addresses that correspond to this domain name are retrieved and returned to the client in multiple IP address response 465 (see FIG. 5 and corresponding text for processing details involved in retrieving all such known IP addresses).

Regarding claim 7, Lucco-Bhakta discloses the method of claim 6, further comprising: correspondingly storing, by the GRS server in the GRS server, the at least two IP addresses and the domain name in the URL (see Lucco; [0063];   one or more intermediate nodes can cache partial resolution results for future use).

Regarding claim(s) 24 do(es) not teach or further define over the limitation in claim(s) 2 respectively.  Therefore claim(s) 24 is/are rejected for the same rationale of rejection as set forth in claim(s) 2 respectively.




Conclusion
For the reason above, claims 1-7, 15, and 24-25 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456